DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/102/2022 has been entered.
Response to Arguments
On pages 8–11, Applicant contends the combination of Oba and Greenwood fails to teach or suggest the feature added by way of amendment.  Examiner finds the argument moot in view of the new grounds of rejection necessitated by amendment.  Specifically, regarding the claimed vignetting effect, Examiner relies on the teachings of Wang to teach or suggest said feature, especially when considered in view of, and combined with, the teachings of Oba regarding the edge regions of the display having been darkened to reduce the amount of information provided to the driver.  For these reasons, Examiner is unpersuaded of patentability.
Other claims are not argued separately.  Remarks, 11–12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1–2, 6, and 10–12 are rejected under 35 U.S.C. 103 as being unpatentable over Oba (US 2017/0129405 A1), Greenwood (US 2017/0280091 A1), and Wang (US 2012/0057063 A1).
Regarding claim 1, the combination of Oba, Greenwood, and Wang teaches or suggests an in-vehicle display control device comprising: a display video data generating unit that obtains captured video data from a rear camera used in capturing rearward portion of a vehicle, and generates display video data to be displayed in a display device meant for displaying rearward video of the vehicle (Oba, ¶ 0003:  teaches a rearview monitor system that includes an image capture device and a display); a range setting unit that sets a first-type range of a range of the display video data and a second-type range of the range of the display video data, the second-type range being placed on either side of the first-type range and positioned in each side portion of the display video data (Oba, Fig. 11 and ¶¶ 0007, 0099, and 0100:  teaches areas of the display are controlled differently, for example, there are areas that are brighter than other areas; The region, GRm, is equivalent to Applicant’s first-type range and the sidebands are equivalent to Applicant’s second-type range; Examiner finds the skilled artisan could easily take the teachings of Oba and darkening the sideband areas all the way to black, which would be equivalent to Applicant turning them off in a way that reduces the range of the displayable area); a video processing unit that performs an operation of recognizing a feature point from video data in the second-type range set by the range setting unit, and with respect to the video data in the second-type range, conducting an information volume reduction for reducing an amount of information to be provided to a driver, and overlapping the feature point on the video data in the second-type range in which the amount of information has been reduced (Oba, Fig. 11 and ¶ 0100:  teaches that when the driver moves towards the mirror, the GRm range is widened according to the movement Vb; From this teaching, one skilled in the art understands the opposite is implicitly taught, i.e. when the driver moves away from the rearview monitor, the visible area, GRm, shrinks (as explained in ¶ 0112); Applicant’s volume reduction is, for example, a brightness reduction in the sidebands of the rearview monitor according to Applicant’s paragraph [0091] as published or a feature that is depicted in the display as a dashed line according to Applicant’s published paragraph [0120]; Oba, ¶ 0111:  teaches the brightness of the sidebands is reduced, which is equivalent to Applicant’s information volume reduction as Applicant defines it, but does not teach reducing information volume by depicting objects in the rearview mirror using dashed lines; However, Greenwood, ¶ 0096 and Fig. 3C:  teach an edge recognition algorithm that identifies a trailer’s contour and depicts the boundaries of the trailer in the display as an outline wherein the outline image is a composite (i.e. overlap) of two images wherein the overlapped image’s transparency can be controlled); and a display control unit that causes the display device to display the display video data which has been processed by the video processing unit with respect to the video data of the second-type range (Oba, ¶ 0111:  teaches the brightness of the sidebands of the display unit is reduced, which in combination with Greenwood’s display of a trailer outline teaches or suggests to the skilled artisan showing only the outline of certain objects in a rearview display), the information volume reduction operation is to set the first-type range to a normal brightness and reduce brightness of the second-type range than the normal brightness by a predetermined ratio in proportion as an increase in a distance from the first-type range (Examiner finds this visual effect is often termed, vignetting; See Wikipedia entry on Vignetting; While Oba teaches darkening the secondary region, the skilled artisan could interpret the darkening to be uniform rather than gradual darkening as the distance from the first region increases; Wang, ¶ 0039:  teaches adding a vignette effect wherein the image gradually darkens towards the edge of the image).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Oba, with those of Greenwood, because both references are drawn to the same field of endeavor, because both Oba and Greenwood recognize that a vehicle’s driving condition should inform the behavior of the rearview monitor, and because the combination of features represented in Oba and Greenwood represent a mere combination of prior art elements, according to known methods, to yield a predictable result (a rearview monitor able to dim and control behavior in the visible ranges of the displayed image).  This rationale applies to all combinations of Oba and Greenwood used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Oba and Greenwood, with those of Wang, because the skilled artisan is well-aware of the technique of adding a vignette effect to an image to help draw the viewer’s attention towards the middle portions of the image and away from the periphery portions of the 
Regarding claim 2, the combination of Oba, Greenwood, and Wang teaches or suggests the in-vehicle display control device according to claim 1, wherein the video processing unit performs an operation of recognizing a vehicle as the feature point from the video data of the second-type range, and an overlapping icon of the recognized vehicle on the video data in the second-type range in which the amount of information has been reduced or replacing the video data with the icon (Greenwood, ¶ 0096 and Fig. 3C:  teach an edge recognition algorithm that identifies a trailer’s contour and depicts the boundaries of the trailer in the display as an outline wherein the outline image is a composite (i.e. overlap) of two images wherein the overlapped image’s transparency can be controlled).
Regarding claim 6, the combination of Oba and Greenwood teaches or suggests the in-vehicle display control device according to claim 1, wherein the video processing unit performs the information volume reduction with respect to the video data in the second-type range set by the range setting unit, in such a way that the amount of information to be provided to the driver decreases in proportion to an increase in distance from the first-type range (Oba, ¶ 0007:  teaches the brightness of the adjustable sidebands can be adjusted wherein the sidebands are proportionally adjusted according to the visible range determined by the 
Claim 10 lists essentially the same elements as claim 1.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 11 lists essentially the same elements as claim 1.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 12 lists essentially the same elements as claim 1.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claims 3–5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oba, Greenwood, Wang, and Schofield (US 2003/0122930 A1).
Regarding claim 3, the combination of Oba, Greenwood, Wang, and Schofield teaches or suggests the in-vehicle display control device according to claim 1, further comprising an information obtaining unit that obtains vehicle speed information of the vehicle, wherein when the vehicle speed information obtained by the information obtaining unit indicates that a speed of the vehicle is equal to or higher than a predetermined speed, the video processing unit performs the information volume reduction with respect to the video data in the second-type range (Applicant’s paragraph [0092] as published explains the volume reduction is a function of vehicle speed; While Oba’s paragraph [0007] suggests the driving conditions of the vehicle can inform the visible range in the rearview monitor, Examiner does not rely on Oba, but instead Schofield, for teaching vehicle speed informing the visible range in the monitor; Schofield, Fig. 4 and ¶ 0049:  teach the speed of the vehicle 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Oba, Greenwood, and Wang, with those of Schofield, because all three references are drawn to the same field of endeavor, because both Oba and Schofield recognize that a vehicle’s driving condition, such as speed, should inform the visible range of the rearview monitor, and because the combination of features represented in Oba, Greenwood, Wang, and Schofield represent a mere combination of prior art elements, according to known methods, to yield a predictable result (a rearview monitor able to dim and control visible ranges of the displayed image).  This rationale applies to all combinations of Oba, Greenwood, Wang, and Schofield used in this Office Action unless otherwise noted.
Regarding claim 4, the combination of Oba, Greenwood, Wang, and Schofield teaches or suggests the in-vehicle display control device according to claim 3, wherein, based on the vehicle speed information obtained by the information obtaining unit being lower than the predetermined speed, the first-type range set by the range setting unit comprises a wider range as compared to another range of an optical rearview mirror (Schofield, Fig. 4 and ¶ 0049:  teach the speed of the vehicle informs the horizontal field of view such that slower vehicle speeds indicate a larger horizontal field of view and vice versa; see also Oba, ¶ 0203).
Regarding claim 5, the combination of Oba, Greenwood, Wang, and Schofield teaches or suggests the in-vehicle display control device according to claim 3, wherein, based on the vehicle speed information obtained by the information obtaining unit being higher than the predetermined speed, the video processing unit performs the information volume reduction in which a degree of reduction of the amount of information of the video data in the second-type range is higher than the degree of reduction in the first-type range (Schofield, Fig. 4 and ¶ 0049:  teach the speed of the vehicle informs the horizontal field of view such that slower vehicle speeds indicate a larger horizontal field of view and vice versa; see also Oba, ¶ 0203).
Regarding claim 7, the combination of Oba, Greenwood, Wang, and Schofield teaches or suggests the in-vehicle display control device according to claim 6, further comprising an information obtaining unit that obtains vehicle speed information of the vehicle, wherein when the vehicle speed information obtained by the information obtaining unit indicates that a speed of the vehicle is equal to or higher than a predetermined speed, the video processing unit performs the information volume reduction with respect to the video data in the second-type range (Oba, ¶ 0139:  teaches using the vehicle’s speed to adjust the display width of the surrounding area to display; Oba, ¶ 0189:  teaches the information grasp time for drivers operating vehicles at low speed and high speed; see also Oba, ¶ 0203; Schofield, Fig. 4 and ¶ 0049:  teach the speed of the vehicle informs the horizontal field of view such that slower vehicle speeds indicate a larger horizontal field of view and vice versa).
Regarding claim 8, the combination of Oba, Greenwood, Wang, and Schofield teaches or suggests the in-vehicle display control device according to claim 7, wherein, based on the vehicle speed information obtained by the information obtaining unit, the video processing unit performs the information volume reduction in such a way that based on the speed of the vehicle being equal to or higher than the predetermined speed, a degree of reduction in the amount of information is greater in proportion to an increase in distance from the first-type range (Schofield, Fig. 4 and ¶ 0049:  teach the speed of the vehicle informs the horizontal field of view such that slower vehicle speeds indicate a larger horizontal field of view and vice versa; see also Oba, ¶ 0203).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oba and Schofield.
Regarding claim 9, the combination of Oba and Schofield teaches or suggests an in-vehicle display system comprising: the in-vehicle display control device according to claim 1; and at least either the rear camera or the display device having a display width in which at least either the first-type range or the second-type range is displayable (Schofield, Fig. 4 and ¶ 0049:  teach the speed of the vehicle informs the horizontal field of view such that slower vehicle speeds indicate a larger horizontal field of view and vice versa; see also Oba, ¶¶ 0203 and 0112).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Oba, with those of Schofield, because both references are drawn to the same field of endeavor, because both Oba and Schofield recognize that a vehicle’s driving condition, such as speed, should inform the visible range of the rearview monitor, and because the combination of features represented in Oba and Schofield represent a mere .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Buschmann (US 2017/0001578 A1) teaches adjusting the focal distance and wide angle capabilities of the rearview camera based on vehicle speed (e.g. ¶ 0023).  See also ¶ 0017.
Zhang (US 2015/0109444 A1) teaches adding object outlines to a rearview camera image (¶ 0088).
Gupta (US 2015/0049193 A1) teaches object and feature point recognition are one in the same in rearview camera applications (¶ 0153).
Zhang (US 2014/0193032 A1) teaches tracking feature points for a rearview camera application (¶ 0040).
Lewellen (US 2003/0137586 A1) teaches superimposing outlines a rearview camera image in order to be visible, yet not distracting (¶ 0020).
Naboulsi (US 9,809,169 B1) teaches driver workload should be a factor in the activation of a device that is potentially distractive (col. 4, ll. 4–29) and teaches activating and deactivating vehicle equipment responsive to driver workload estimation exceeding desired levels (col. 4, ll. 51–61).
Lewis (US 2017/0274827 A1) teaches a number of vehicles is taken into account to avoid overloading the driver with too much information (¶ 0039).
Stegmann (US 2011/0043634 A1) teaches a large number of pieces of information could distract the driver (¶‌ 0003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL J. HESS
Primary Examiner
Art Unit 2481

/MICHAEL J HESS/Primary Examiner, Art Unit 2481